DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 2/25/2022 has been entered.

Response to Amendment
Applicant’s response filed 2/25/2022 amended claims 38-39, 42 and 46.  Applicant’s amendments overcome the claim objections from the office action mailed 1/26/2021; therefore these objections are withdrawn.  Neither applicant’s amendments nor arguments addressed below overcome the 35 USC 103 rejections over Tobias and Tobias in view of Maeda from the office action mailed 10/26/2021; therefore these rejections are maintained below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias et al., US Patent Application Publication No. 2011/0053814 (hereinafter referred to as Tobias).  
Regarding claims 38-41, 48-55 and 57, Tobias discloses a lubricating oi composition in Example 1 comprising 0.1 to 3 wt% of an antioxidant represented by the formula in paragraph 0073-0074 of Tobias, 0.08 wt% of a triphenyl phosphite which includes tricresylphosphite (Claim 4 of Tobias) and 0.01 to 10 wt% of an alkanolamine (as recited in claim 57) (Para. [00]).  
.

Claim Rejections - 35 USC § 103
Claims 56 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Tobias in view of Maeda et al., US Patent Application Publication No. 2010/0137174 (hereinafter referred to as Maeda).  
Regarding claims 56 and 58, Tobias discloses all the limitations discussed above but does not explicitly disclose the phosphites of claim 56 nor the alkanolamine of claim 58.
Maeda discloses a lubricating oil composition comprising a base oil (see Abstract) to which is added additives including 4,4'-isopropylidenebis(2-tert-butylphenol)/di(nonylphenyl) phosphite (as recited in claim 56) (Para. [0032]) and anticorrosion additives including triisopropanolamine (as recited in claim 58) (Para. [0031]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the additives of Maeda in the composition of Tobias in order to enhance the antioxidant and anticorrosion properties.  

Response to Arguments
Applicant’s response filed 2/25/2022 regarding claims 38-58 have been fully considered and are not persuasive.  
Applicant argues that Tobias does not read on the claims as instantly recited because Tobias does not disclose the properties of the antioxidant composition as recited in instant claim 38.  The examiner is of the position that these properties would have been inherent to the composition of Tobias as Tobias discloses all the compound limitations of claim 38.  Claim 38 requires two antioxidant compounds both of which are taught in Tobias.  Instant claim 38 recites an RPVOT oxidation induction time which is directly correlated to the antioxidants used and the concentration of the said antioxidants.  All of this is taught by Tobias; therefore it is the position of the examiner that the RPVOT oxidation induction time would necessarily be present in the composition(s) of Tobias.  The examiner is of the position that applicant should demonstrate that the composition(s) of Tobias cannot possess the properties recited in instant claim 38.  
Applicant also argues that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  None of the comparative 
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific phenolic antioxidants and phosphite compounds present in very narrow concentration which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771